Title: From Thomas Jefferson to Rigoley d’Ogny, 3 May 1787
From: Jefferson, Thomas
To: D’Ogny, Rigoley



à Aix en Provence. 3me. Mai. 1787.

Je viens de recevoir içi, Monsieur le Baron, à mon retour d’une petite voiage au-delà des Alpes la lettre, en date 6me. Avril, dont  vous avez bien voulu m’honorer. Agreez, je vous en prie mes remercimens pour votre bonté en faisant remettre en franchise le paquet de gazettes qui m’avoit eté adressé de New York par la voye des paquebots français. Il y a longtems que j’ai vu avec regret les inconvenients qui resultent de ce qu’il n’y a rien encore de reglé pour la correspondance entre la France et les etats unis. J’ai ecrit là dessus au Congrès, et je suis charmé que votre lettre me donne occasion de rapeller encore cet objet à leur attention. Je saisirai avec empressement le premier moment que leurs ordres me permettront d’entrer en arrangement avec vous sur cet objet, et je me profite de cette occasion de vous donner les assurances les plus sinceres de ces sentimens de respect et d’attachement avec lesquels j’ai l’honneur d’etre, Monsieur le baron, votre très humble et tres obeissant serviteur,

Th: Jefferson

